Citation Nr: 1128269	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  09-21 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right ankle/foot disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in August 2009 before the undersigned Veterans Law Judge at a Travel Board hearing at the RO; a transcript is of record.

This claim was previously before the Board in January 2010, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  The competent and probative evidence preponderates against a finding that the Veteran's right ankle/foot disorder is causally related to his active military service, and arthritis is not shown to have been manifested either in service or within one year after separation from service.

2.  The competent and probative evidence preponderates against a finding that the Veteran's left ankle disorder is causally related to his active military service, and arthritis is not shown to have been manifested either in service or within one year after separation from service.

3.  The competent and probative evidence preponderates against a finding that the Veteran's hypertension is causally related to his active military service, and hypertension is not shown to have been manifested either in service or within one year after separation from service.


CONCLUSIONS OF LAW

1.  A right ankle/foot disorder was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  A left ankle disorder was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

3.  Hypertension was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In July 2008 and August 2010 VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the December 2008 rating decision, June 2009 SOC, and May 2011 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in July 2008, November 2008, and August 2008 letters which VA sent to the Veteran.

The Board finds that the VA examination which the Veteran had in September 2010 for his ankles and hypertension was sufficient, because the examiner supported his conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").  We are aware that, in the January 2010 remand, the Board indicated that the Veteran was to be scheduled for an orthopedic examination for his ankles and for an examination by an appropriate physician, such as a cardiologist or internist, for his hypertension.  The Veteran had a single VA examination in September 2010 by an attending physician for his hypertension and his ankles.  The Board finds that the September 2010 examination was sufficient for compliance with the January 2010 remand, because the examination was thorough and included discussion of the Veteran's history and review of the claims file, and the examining physician supplied a detailed rationale for the opinion.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within a presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must (1) be medical evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit has stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addition, the law provides that, where a veteran has served ninety days or more of active military service, and certain chronic diseases, such as arthritis and hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2010).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2010).

Mere history provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The 

Court of Appeals for Veterans Claims has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, a higher court explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).

A pre-existing disability or disease will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2010); 38 C.F.R. § 3.306 (a), (b) (2010).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

Regarding the question of aggravation of a pre-existing condition, essentially, the law as recently interpreted under Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), mandates that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Determinations regarding the pre-existence of a disability should be based on medical judgment derived from accepted medical principles, and the clinical factors pertinent to the basic character, origin, and development of such injury or disease. History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles regarding incurrence, symptoms, and course of the injury or disease, together with all other lay and medical evidence concerning the inception, development, and manifestations of the impairment.  38 C.F.R. § 3.304(b).

Under longstanding law, once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition. 38 U.S.C.A. § 1153.  However, if VA fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A.  Service Connection for a Right Ankle/Foot Disorder
and a Left Ankle Disorder

The service treatment records (STRs) show that in August 1973 the Veteran sought treatment after twisting his left foot near the ankle three months before.  There was minor swelling with no discoloration and he had pain with running or extensive standing.  He was to use an Ace wrap around the foot and ankle.  At other treatment the same day he was diagnosed with a severe left ankle strain.  In March 1974 the Veteran complained of swelling and pain in his left ankle after twisting it 18 months before.  On examination the ankle was slightly swollen with no discoloration, and there had been no improvement in mobility.  The Veteran was to avoid running or jumping for three days and was to have a physical therapy consultation.  He had physical therapy for strengthening exercises of the left ankle later in March 1974.

In February 1975 the Veteran injured his right ankle.  On examination it was negative for edema or tenderness with flexion of the foot.  The impression was that it was a sprain.  The STRs further show that in June 1976 the Veteran jumped out of a first floor window, twisting his right ankle.  On examination there was swelling and discoloration, and range of motion was within normal limits.  He was diagnosed with a sprain.  At the June 1976 separation examination, which was 11 days after the treatment for the sprained ankle, the Veteran's feet and lower extremities were normal.

The post-service records show that at private treatment in July 2006 with P.H.B., M.D., the Veteran's primary care physician, he complained of pain in the right lower extremity with occasional numbness in the foot and toes.  There were no findings regarding the ankles or feet.  August 2006 X-rays of the right tibia and foot were unremarkable for bony problems.  In January 2008 the Veteran complained of swelling in the left foot and said that the right foot occasionally drew, causing the calf muscle to cramp.  On examination there was a bony raised area of the mid-lateral dorsum of the left foot with no tenderness or erythema.  X-rays of the left foot showed mild degenerative changes.

The Veteran underwent a VA examination in November 2008 at which he reported injuring his left ankle during basic training when he fell getting out of a truck.  He did not seek treatment at that time.  He also discussed the August 1973 injury that is discussed in the STRs, as well at the 1976 injury when he injured his right ankle jumping out of a first story window.  However, the Veteran said that he injured his left ankle and that the incident was in 1975.  He said that he went to a private physician in 1984 for left ankle pain and that he was prescribed medication.  He indicated that he had pain throughout service for the left ankle and that he continued to have chronic, daily ankle pain that had gotten progressively worse.  He said he could stand for up to one hour and could walk for one-eighth of a mile.  Symptoms included deformity, giving way, instability, pain, stiffness, and weakness.  There were no episodes of dislocation or subluxation, locking, or effusion.  Flare-ups occurred twice a week and caused a decreased ability to walk or stand.  X-rays of the left ankle were normal and range of motion was limited on examination.  The examiner indicated that he could not give an opinion on the connection between the limited range of motion of the left ankle the Veteran's service without resorting to speculation.  The rationale was that there was no documentation of a left ankle condition after military service and that the 2007 to 2008 treatment for the left foot did not mention the left ankle.

The Veteran also had a VA examination for his right foot in November 2008.  He said that he initially injured it during service when he was accidently knocked off a tank, causing him to fall 8 feet.  The Veteran said that he was not seen for treatment during service after the initial injury because the foot was better.  He continued that in 1986 his primary care physician told him to take Tylenol as needed for right foot pain.  At the examination the Veteran reported pain throughout the right foot, swelling in the upper part of the foot near the ankle, heat on the lateral side of the foot, and stiffness, fatigability, weakness, and lack of endurance in the entire foot.  There were flare-ups once a week and the pain was relieved with rest and elevation.  X-rays of the right foot were normal.  A nexus opinion was not provided because there was no objective evidence of right foot disorder.

The Veteran testified at the August 2009 hearing that he took over-the-counter medication after service because he did not have a job and could not afford treatment.

Dr. B wrote in a March 2010 statement that he had treated the Veteran since 1984 and that he had recently examined the Veteran's feet, with which he had trouble since military service.  May 2010 treatment notes from Dr. B indicate that the Veteran reported having trouble with his feet as of late.

The Veteran had another VA examination in September 2010, at which he reported that his ankles had gotten progressively worse since service.  He took Tylenol 500 mg as needed and used shoe inserts, which helped lessen the pain.  The Veteran had a decreased ability to walk or stand due to severe ankle flare-up pain.  He could stand for 25 to 30 minutes and could walk approximately 300 feet.  The examiner diagnosed the Veteran with a right and left ankle strain and opined that they were less likely as not caused by or related to the Veteran's military service.  The rationale was that there was no radiographic evidence of a chronic left and right ankle condition or evidence of continuity of ankle care after separation from service that would be expected if there was a chronic ankle disorder.  The examiner concluded that, overall, there was not an adequate nexus of connection between the in-service complaints of ankle weakness and sprains and the current ankle complaints.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no dispute that Veteran is competent to report symptoms related to his ankles and right foot, such as pain, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau, 492 F.3d at 1377, n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

We recognize the sincerity of the arguments advanced by the Veteran that his right ankle/foot disorder and left ankle disorder are service connected.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, ankle and foot disorders require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible of lay opinions on etiology.  

The only competent opinion of record is from the September 2010 VA examiner, who opined that it is less likely as not that the ankle disorders were caused by or are related to the Veteran's military service.  Part of the examiner's rationale was the lack of treatment in the years after service.  The Board notes that the Veteran testified that he did not have treatment at that time due to financial considerations.  However, the Board still gives probative value to the examiner's opinion because the rationale also included the lack of radiographic evidence of a chronic ankle disorder.   

Because the evidence preponderates against the claim of service connection for a right ankle/foot disorder and left ankle disorder, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Service Connection for Hypertension

The STRs show that the Veteran's blood pressure at his August 1972 entrance examination was 128/78.  The following day it was 140/80 in the morning and 138/82 in the afternoon.  The day after that, it was 128/78 in the morning.  At March 1975 treatment for headaches the Veteran's blood pressure was 118/78.  In May 1975 it was 130/82.  On the June 1975 separation examination the blood pressure was 138/84.  A three-day blood pressure check in August 1976 indicated  that it was 124/98 and 124/82 on the first day, 118/74 and 124/84 on the second day, and 124/70 and 110/70 on the third day.

Post-service treatment records indicate that the Veteran underwent a cardiac catheterization in November 1989 at a private hospital.  He was noted to have organic heart disease, coronary disease, and single vessel anterior descending coronary disease with a 50 percent diameter narrowing.  There was normal left ventricular systolic and diastolic function and the recent episode of unstable angina was resolved.  The treatment notes indicate that his blood pressure was 200/110, and he was noted to have hypertension.

Treatment notes from Dr. B beginning in 1991 have been associated with the claims file.  At treatment between 1991 and 1992 the systolic pressure ranged between 128 and 150 and the diastolic pressure ranged between 74 and 86.  

J.H.W., M.D., a private cardiologist, wrote in February 2004 that the Veteran's stress test results were normal.  The Veteran was to continue taking diltiazem for hypertension.

In September 2004 the Veteran's blood pressure was 168/84 at treatment with Dr. B, and he was to start taking Lotensin.  The following month the Veteran's blood pressure was 148/82 and it was noted that he may need further anti-hypertension therapy.  At treatment in May and June 2005 his blood pressure was 166/90 and 154/76.  He said that it was usually normal at home, and Dr. B urged him to quit smoking.  In February 2006 the blood pressure was 152/86, and the Veteran was placed on Toprol in addition to Lotensin.  In May 2006, after he stopped taking Toprol, his blood pressure was 192/86.  March 2007 treatment notes indicate that the blood pressure, which was 150/74 and 152/76, was improved, but Dr. B felt that the systolic pressure should be lower if possible. 

The Veteran had a VA examination for hypertension in November 2008, at which he reported being diagnosed with hypertension while in Germany in 1975.  He said that he was started on medication at that time which he took for three months.  He said when he followed up again in 1976 he was given more medication to take on a daily basis.  He said that at VA treatment in 1977 he was given medication, which he took for 30 days and did not renew.  His next treatment for hypertension was in 1989, and he had been on medication since then.  His current medication was Carvedilol 6.25 mg twice a day, Caduet 10/20 mg per day, and Nitroglycerin 0.4 mg as needed.  The three blood pressure reading at the examination were 148/70, 146/70 and 138/70.  A chest X-ray showed an enlarged cardiac silhouette with normal pulmonary vasculature.  The examiner reviewed the STRs and noted that there is no documentation of a diagnosis of hypertension during service.  The nexus opinion was that it was less likely as not "that the hypertension was caused by or a result of the claimed hypertension".  The Board cannot give probative value to this opinion because of its nonsensical wording (likely a typographical error).

Dr. B wrote in January 2009 that the Veteran's medical problems included hypertension, for which he was on medication.  It was noted that the Veteran had a long history of smoking.  Dr. B wrote that the Veteran felt that his hypertension was related to his military service and that the Veteran appeared to have significant residual anxiety related to his service.  This could have played a role in the development of hypertension, but it was impossible to substantiate.

The Veteran testified at the August 2009 hearing that he takes three medications for hypertension.  His representative indicated that the Veteran received VA treatment for hypertension within a year of service.  A notation from the RO in the claims file indicates that the VA Medical Center does not have any records for the Veteran from that period.

February 2010 treatment records with Dr. B indicate that the systolic blood pressure continued to be in the 145-160 range, and he was to take Hydralazine.  In March 2010 the Veteran reported no problems taking Hydralazine.  He had felt better and had no palpitations.  Dr. B wrote in March 2010 that the Veteran's hypertension was being controlled with Hydralazine 25 mg twice per day.  The Veteran believed that his hypertension is related to his military service.  Dr. B further wrote that that it would be impossible to substantiate, but be believed the Veteran's sincerity that there was a relationship. 

At the September 2010 VA examination it was noted that the Veteran was taking Benazepril and Cervedilol, and that continuous medication was required for control of the hypertension.  There was no evidence of congestive heart failure, pulmonary hypertension or abnormal breath sounds.  The blood pressure reading at the examination were 148/65, 150/68, and 145/65.  The diagnosis was essential hypertension.  The examiner opined that it is less likely as not that the hypertension was caused by or related to military service.  The rationale was that the Veteran's STRs showed elevated blood pressure at entry to service and there was no evidence that military service permanently aggravated the current hypertension. 

In reviewing the evidence of record, the Board notes that the STRs do not show a diagnosis of hypertension during service, although there were periods when the Veteran's blood pressure was monitored, as discussed above.  Probative value cannot be given to Dr. B's January 2009 and March 2010 statements because he merely repeats the Veteran's assertions that his hypertension is related to military service instead of stating his own opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to accept physician's opinion when it is based exclusively on the recitations of a claimant).  Dr. B also wrote that such causation is impossible to substantiate.  Such a speculative statement cannot be used to establish a causal connection between service and a disorder.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence merely indicating that a claimed disorder "may or may not" be related to service is too speculative to establish any such relationship). 

We recognize the apparent sincerity of the arguments advanced by the Veteran that his hypertension is service connected.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, supra.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, hypertension requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  

In the present case, the only competent opinion on causation is from the September 2010 VA examiner.  He opined that it is less likely as not that the hypertension was caused by or related to military service because the STRs showed elevated blood pressure at entry to service and there was no evidence that military service permanently aggravated it.  Although the nexus opinion of the November 2008 VA examiner cannot be used because of its faulty wording, the Board notes that he found no documentation of a diagnosis of hypertension during service.  The STRs show that while his blood pressure was monitored, he was not diagnosed with hypertension during service.  Therefore, the Veteran's reports of being diagnosed with hypertension during service are not credible.  The Board finds that the preponderance of the evidence is that there is not a connection between the Veteran's active service and his hypertension on a causal or aggravation basis.

Because the evidence preponderates against the claim of service connection for hypertension, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a right ankle/foot disorder is denied.

Service connection for a left ankle disorder is denied.

Service connection for hypertension is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


